Evans, P. J.
The plaintiffs'and defendants were adjoining landowners, and the agents of the latter crossed over the line and cut 107 pine trees on the plaintiffs' land and manufactured them into lumber. The plaintiffs alleged that the trespass was wilful, and sued for the value of the timber as converted into lumber. It was shown on the trial that the 107 trees were worth from 35 to 40 cents per tree, that they produced between forty and fifty thousand feet of lumber, which was worth one dollar per hundred feet. The jury returned a verdict for $42.80, and the plaintiffs moved for a new trial, which was refused, and they except. The contention of the *524plaintiffs is that the evidence demanded a larger verdict. “Where plaintiff recovers for timber cut and carried away, the measure'of damages is: 1. Where defendant is a willful trespasser, the full value of the property at the time and place of demand or suit brought; without deduction for his labor or expense. 2. Where a defendant is an unintentional or innocent trespasser, or innocent vendee from such trespasser, the value at the time of conversion less the value he or his vendor added to the property.” Civil Code, § 3918. The court instructed the jury accordingly. Under the evidence the jury were not bound to find that the trespass was willful. They were authorized to find that the trespass was unintentional, and that the plaintiffs were not entitled to recover the accretion of value to the trees produced by their manufacture into lumber. The value of the timber at the time of the conversion was from 35 to 40 cents per tree, and the verdict is for the equivalent of 107 trees at 40 cents per tree. As no error of law is complained of, the judgment refusing a new trial will not be disturbed.

Judgment affirmed.


All the Justices concur.